— Main, J.
Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered June *84210, 1985, upon a verdict convicting defendant of the crimes of criminal possession of a controlled substance in the third degree (two counts) and criminal sale of a controlled substance in the third degree (two counts).
Defendant was indicted and charged with two counts of criminal possession of a controlled substance in the third degree and two counts of criminal sale of a controlled substance in the third degree. At trial, a police officer testified that, while acting as an undercover agent, he purchased from defendant, on two separate occasions, a substance identified in court by State Police forensic scientists as cocaine. Viewing such evidence in a light most favorable to the People (see, People v Kennedy, 47 NY2d 196, 203; People v Hoffman, 112 AD2d 588, 589), we find ample basis in the record to support the jury’s finding that defendant was guilty of both the criminal possession counts (see, People v Gaddy, 94 AD2d 892) and the criminal sale counts (see, People v Pray, 99 AD2d 915). Accordingly, we reject defendant’s sole appellate argument that the evidence adduced at trial was insufficient to support the jury’s verdict.
Judgment affirmed. Kane, J. P., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.